     Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 1 of 21


                                  No. 1:17-md-02775


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND




 IN RE SMITH & NEPHEW BIRMINGHAM HIP RESURFACING (BHR) HIP IMPLANT
                    PRODUCTS LIABILITY LITIGATION
                          THIS DOCUMENT RELATES TO:
               Phyliss Mosca v. Smith & Nephew, Inc., NO. 1:18-CV-3520




DEFENDANT SMITH & NEPHEW, INC.’S REPLY MEMORANDUM IN SUPPORT OF ITS
                  MOTION FOR SUMMARY JUDGMENT



   Timothy F. Daniels                                 Jana D. Wozniak
   Kim E. Moore                                       Daniel A. Spira
   IRWIN FRITCHIE URQUHART &                          SIDLEY AUSTIN LLP
   MOORE LLC                                          One South Dearborn
   400 Poydras St. #2700                              Chicago, Illinois 60603
   New Orleans, Louisiana 70130                       jwozniak@sidley.com
   kmoore@irwinllc.com                                dspira@sidley.com
   tdaniels@irwinllc.com                              Tel.: (312) 853-7000
   Tel.: (504) 310-2100                               Fax: (312) 853-7036
   Fax: (504) 310-2101

   Terri S. Reiskin (Bar No. 05256)                   Paul J. Zidlicky (Bar. No. 26148)
   DYKEMA GOSSETT PLLC                                SIDLEY AUSTIN LLP
   1301 K Street NW                                   1501 K Street, N.W.
   Suite 1100 West                                    Washington, DC 20005
   Washington, DC 20005                               pzidlicky@sidley.com
   treiskin@dykema.com                                Tel.: (202) 736-8000
   Tel.: (202) 906-860                                Fax: (202) 736-8711
   Fax: (855) 216-7884



                      Counsel for Defendant Smith & Nephew, Inc.
           Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 2 of 21



                                            INTRODUCTION

          Smith & Nephew’s Motion for Summary Judgment should be granted. Plaintiff has failed

to meet her burden to demonstrate that there is any material issue of disputed fact, and the record

“taken as a whole could not lead a rational trier of fact to find for [Plaintiff].” Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                          THE FACTS THAT MATTER ARE UNDISPUTED

          In an effort to distract attention from the facts that are established by the record and relevant

to Smith & Nephew’s Motion, Plaintiff spins and distorts the truth, highlighting irrelevant

materials to make it appear she has created a sufficient factual dispute to get some or all of her

claims to a jury. She has not. Here are the actual, undisputed facts that matter:

                    Dr. Boucher was trained on the BHR in England in 2006. He also attended a Smith
                     & Nephew meeting in October 2007 (prior to the time when Plaintiff alleges Smith
                     & Nephew knew of higher revision rates for female patients).1 The meeting Dr.
                     Boucher attended in 2009 in Baltimore was an independent course not put on by
                     Smith & Nephew.2

                    After his training, Dr. Boucher kept up on the BHR, including review of peer-
                     reviewed literature, and attending conferences and professional meetings.3

                    In making patient treatment decisions, Dr. Boucher relies on his training, peer-
                     reviewed literature, and information from professional conferences and meetings
                     he attends.4

                    Dr. Boucher does not recall reading the BHR package insert.5




1
    Boucher (Mosca) Dep. (Feb. 7, 2020) at 81-82 (Ex. A).
2
 Id. at 87-88; Expert Report of Dr. Michael A. Mont at 81-82 (Ex. F to Smith & Nephew’s
Memorandum in Support of Motion for Summary Judgment [D.E. 2518-1] (“SJ Mem.”).
3
    Boucher (Mosca) Dep. at 90.
4
    Id. at 35, 37-38.
5
    Id. at 111-12.
          Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 3 of 21



                    Dr. Boucher does not recall receipt of or whether he read the two Dear Doctor letters
                     known to have been sent to him by Smith & Nephew prior to Ms. Mosca’s implant
                     in May 2010, specifically:

                        o Dear Doctor Letter with Australian Registry 2007 Annual Report
                          information relating to resurfacing results through December 2006.6
                          (Plaintiffs do not rely on this, since it predates when they claim Smith &
                          Nephew first knew of higher revision rates in female patients.)

                        o Dear Doctor Letter finalized in January 2010 with Australian Registry 2009
                          Annual Report information relating to resurfacing results through
                          December 2008 and focusing on males under 65 years old.7

                    Dr. Boucher did not base his patient treatment decisions on Smith & Nephew’s
                     advertising.8

                    Dr. Boucher was aware in May 2010 from the literature and conferences he
                     attended that women had a greater risk of revision than men, and agreed there was
                     a debate in the orthopedic community in 2010 and years following about the cause
                     for that greater risk.9

                        o Dr. Boucher never testified that he derived information solely from Smith
                          & Nephew or that he based his decision to use the BHR on Ms. Mosca only
                          on information from Smith & Nephew.

                        o His sales representative never discussed Smith & Nephew’s competitors
                          with Dr. Boucher or shared any promotional materials with him.10

                    Dr. Boucher was aware prior to May 2010 that the BHR could result in the release
                     of metal ions, and that there was a risk of wear, loosening, pain and need for
                     revision.11

                    Dr. Boucher had more than one discussion with Ms. Mosca between 2007 and 2010,
                     in which he informed her of the risks of a metal-on-metal bearing, including release



6
 Ex. 4 to Plaintiff’s Mem. in Support of Motion for Summ. Judgment [D.E. 2514-1] (“Pltf.
Mem.”).
7
    Ex. 5 to Pltf. Mem.
8
    Boucher (Mosca) Dep. at 51.
9
    Id. at 193-94.
10
     Deposition of Terence Vincent Powers (Jan. 8, 2020) (Ex. B), at 230-33, 236-37, 240, 246-47.
11
 Boucher (Mosca) Dep. at 104-06, 112-15, 193-94; Boucher (Sedgwick) Dep. at 30 (Ex. D to SJ
Mem.).

                                                       3
          Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 4 of 21



                 of metal ions, wear, loosening, pain and the need for revision.12

                Ms. Mosca does not recall being told of any of these risks, but does not dispute that
                 she was informed of them.13

                Ms. Mosca never saw any BHR promotional materials, advertising, warranties, or
                 other materials relating to the BHR, and was not relying on any representation
                 Smith & Nephew made regarding the safety of the BHR prior to her implant
                 surgery.14

                There is no evidence that Dr. Boucher ever discussed with Ms. Mosca the revision
                 rate for the BHR or that women had a greater risk of revision then men.15

                Smith & Nephew received two ad hoc reports from the Australian Registry in
                 October 2009, seven months prior to Ms. Mosca’s implant surgery.

                Dr. Boucher did not testify that he would not have used the BHR on Ms. Mosca if
                 he had known of the higher revision rates reflected in the October 2009 ad hoc
                 registry reports. To the contrary, he stands by his decision to use the BHR on Ms.
                 Mosca, who was only 44 years old at the time of her implant.16

         In contrast, it is irrelevant whether Smith & Nephew “aggressively” promoted the BHR;

whether Dr. Boucher’s understanding that the BHR performed better than competitors or of the

revision risks in May 2010 were “consistent with” information in Smith & Nephew materials he

never saw or did not rely on; or whether an e-mail in March 2010 from Joseph DeVivo relating to

marketing of the BHR was a threat to fire two employees (it was not). Ms. Mosca’s litigation-

driven statements that she would not have had the BHR if she had known about the potential for

metal ion release or of higher revision rates in women should be excluded. See Smith & Nephew’s



12
 July 24, 2007 Office Note (Ex. J to SJ Mem.); May 17, 2010 Operative Report (Ex. L to SJ
Mem.); May 17, 2010 Informed Consent Form (Ex. M to SJ Mem.).
13
     Mosca Dep. at 150-56, 159 (Ex. B to SJ Mem.)
14
   Id. at 101, 148, 150, 178, 265-66 (Ex. B to SJ Mem.); Mosca Supplemental Responses to Smith
& Nephew’s First Set of Requests for Admission (Feb. 26, 2011), Nos. 38, 39, 41-44, 54 (Ex. N
to SJ Mem.).
15
     Id., No. 38 at 11 (Ex. N to SJ Mem.); Mosca Dep. at 166-67 (Ex. B to SJ Mem.).
16
     Boucher (Mosca) Dep. at 145, 149-50 (Ex. A).

                                                   4
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 5 of 21



Mosca-Specific Motion in Limine No. 3 to Exclude Testimony, Other Evidence and Argument

About What Plaintiff Would Have Done With Different Information [D.E. 2542].

       Finally, Plaintiff cannot avoid summary judgment through reptilian tactics such as calling

the 2009 ad hoc reports “secret” and Smith & Nephew’s communications to doctors “off-label.”

The former is simply false and misleading; the latter is a term of art relating to use of a drug or

device by physicians in a manner other than approved by FDA, which is inapplicable here.

I.     SMITH & NEPHEW IS ENTITLED TO SUMMARY JUDGMENT ON MS.
       MOSCA’S BREACH OF WARRANTY CLAIM.

       A.      The Express Warranty Claim is Time-Barred.

       Plaintiff’s effort to avoid the four-year statute of limitations applicable to her breach of

warranty claim by claiming that Smith & Nephew’s warranty explicitly extended to future

performance and thus falls within an exception to the rule is to no avail. Indeed, it fails on every

level. Most prominently, Plaintiff fails to identify any statement by Smith & Nephew, written or

oral, that promised any particular length of time that the BHR would last after implantation. That

alone is fatal to her argument.

       Rather, Plaintiff relies on testimony by Dr. Boucher that his general expectation as of 2010

was that “artificial hips” would last 15 years. Boucher (Mosca) Dep. at 165-66 (Ex. A). Dr.

Boucher never testified that this “expectation” had been conveyed to him by Smith & Nephew,

much less that his expectation derived from any particular statement that Smith & Nephew made

to him. 17 Nor did Dr. Boucher testify that his understanding (as it existed in 2010) of revision rates


17
   Ironically, while claiming that Smith & Nephew’s Dear Doctor letters provided only global
revision rates and should have divulged sub-population-specific information, Plaintiff cites
testimony from Smith & Nephew’s expert Dr. Mont agreeing, in general, that a hip implant is
“more likely than not” to last more than 25 years, without asking him to break this down by type
of implant, much less by sub-population. Pltf. Mem. at 9 (citing Mont Dep. at 91, where he notes
that while 58 percent of hip replacements in one study lasted 25 years, 42 percent did not).

                                                  5
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 6 of 21



came from Smith & Nephew. Dr. Boucher based his patient decisions on his practice experience,

review of peer-reviewed literature and attendance at professional conferences and meetings. Id. at

35, 37-38. 18 Plaintiff glosses over this reality again and again, hoping the Court will not notice

that there is no factual support for her broad brush claims, glossy interpretations of the actual facts,

and loose associations between events that have no connection.

        Among other sleight-of-hand, Plaintiff tries to conflate the general impression Dr. Boucher

said he received in his training in 2006 that the BHR’s performance was better than its competitors

with a specific warranty of future performance. That effort also fails. Plaintiff’s own expert

concedes that the BHR’s performance was better than its competitors. See Deposition of Jeffrey

Shapiro, M.D. (Redick) (Jan. 26, 2021) at 319-20 (Ex. U to SJ Mem.) (when asked whether the

BHR was “the best performing of the resurfacing devices,” he said that the BHR’s “numbers that

were presented were better than their competitors” and that, relative to “other resurfacing devices,”

the BHR “was the best of the worst”); see also Shapiro Dep. (Sept. 11, 2020) (Ex. C) at 273

(testifying as general liability expert that his understanding, based on his own research, is that BHR

has better outcomes than other resurfacing systems). And a general impression is a far cry from a

specific guarantee of future performance. “The law is clear . . . that the future warranties exception

applies only when the warrantor expressly warrants that the product will have a particular quality

for a particular duration of time.” Brocious v. U.S. Steel Corp., 429 F. Supp. 3d 82 (D. Md. 2019).

Here, no such warranty was made. A warranty that “simply states that the goods have a certain

positive quality or are free from all or certain defects but states no time period during which the

goods will continue to have that quality . . . does not reference or extend to any future


18
  Dr. Boucher also testified that he understands it is impossible to guarantee how long a device
will last, and that he doesn’t think he would have guaranteed any particular length of time to Ms.
Mosca. Boucher (Mosca) Dep. at 67-68, 110-11 (Ex. A).

                                                   6
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 7 of 21



performance.” Joswick v. Chesapeake Mobile Homes, Inc., 362 Md. 261, 272 (2001). At most,

Plaintiff’s allegations rise to the level of a warranty that the BHR had a “certain positive quality”

but that does not fall within the future-performance exception to the four-years-from-tender-of-

delivery statute of limitations.

        B.      Ms. Mosca’s Warranty Claim Fails Because She Never Saw or Heard Any
                Alleged Warranties.

        As discussed in Smith & Nephew’s Summary Judgment Memorandum (“SJ Mem.”) at 12-

15, Ms. Mosca’s claim also fails because no warranties were ever made to Ms. Mosca by Smith &

Nephew. Plaintiff complains that Smith & Nephew “misstates the Court’s holding” in Smith v. St.

Jude Med. Cardiac Rhythm Mgmt. Div., No. CCB-12-1746, 2013 WL 1104427 (D. Md. Mar. 13,

2013), but that is untrue. Smith & Nephew cited the case to support the assertion that Plaintiff has

no breach of warranty claim because (1) Smith & Nephew owed no duty to provide information

to her directly, as opposed to her surgeon who is a learned intermediary, and (2) “she concedes

that she did not see, hear, or rely on any statements by Smith & Nephew regarding the BHR prior

to implantation of the device, or, indeed, at any time. . . . Plaintiff cannot show that any statements

by Smith & Nephew were part of the basis of the bargain or caused her injuries.” SJ Mem. at 12-

13.

        Similarly, Smith & Nephew correctly cited the ruling in Morris v. Biomet, Inc., No. GJH-

18-2440, 2020 WL 5849482 (D. Md. Sept. 30, 2020), and explained why the facts here should lead

to the same result. In Morris, Plaintiff’s warranty claim failed because she did not see, hear or rely

on any statements by the manufacturer that her implant was “pain-free.” Id. at *12. Rather, she

relied on the expertise of her doctor in choosing which device to implant, and the alleged

statements never became a basis of the bargain.” Id.; SJ Mem. at 13. The same is true here.

        Plaintiff simply misrepresents the facts of her case in an effort to avoid the outcome in


                                                  7
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 8 of 21



Morris, which ended in summary judgment in favor of the manufacturer. But no matter how many

times she repeats it, it simply is not true that Dr. Boucher repeated some unspecified warranty from

Smith & Nephew to Ms. Mosca about how long the BHR would last or anything else. Plaintiff has

created a house of cards based on the notion that what Dr. Boucher supposedly told Ms. Mosca

was “consistent with” Smith & Nephew’s advertising and statements in Dear Doctor Letters and

during Dr. Boucher’s training. But there is no evidence that Dr. Boucher told Ms. Mosca the BHR

was better than its competitors, or about any particular revision rate at all,19 and Dr. Boucher has

made clear that his understanding of its performance was based on a broad array of information

from multiple sources other than Smith & Nephew. Plaintiff has not alleged any facts that would

justify sending this claim to a jury. Her breach of warranty claim should be dismissed.

II.    PLAINTIFF’S NEGLIGENT MISREPRESENTATION                                CLAIM       CANNOT
       SURVIVE SUMMARY JUDGMENT.

       Plaintiff’s looseness with the facts is matched by her discussion of the law. To begin with,

Plaintiff mis-cites Priv. Mortg. Inv. Servs. v. Hotel & Club Assocs., 296 F.3d 308, 315 (4th Cir.

2002), for the proposition that “[m]anufacturers that misrepresent the benefits and/or risks of a

product are subject to liability for negligent misrepresentation.” Pltf. Mem. at 12. But that case

held, under South Carolina law, that a real estate appraiser who negligently appraises a property

can be liable for negligent misrepresentation if the appraisal is detrimentally relied upon by a third

party. The case does not involve a manufacturer at all, makes no broad statement about negligent

misrepresentation claims, does not apply Maryland law, and thus is irrelevant to Plaintiff’s claim.



19
   Plaintiff’s assertion that “Ms Mosca understood that the BHR performed better than other metal-
on-metal devices independent of gender or device size,” and “that the BHR had low magnitude of
risk of revision” (Pltf. Mem. at 11) tellingly cites to Dr. Boucher’s Deposition (where he does not
say this), not Ms. Mosca’s. Nowhere in the record does Dr. Boucher say he told Ms. Mosca these
things, and nowhere does she say that she understood them.

                                                  8
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 9 of 21



       A.      Plaintiff Cannot Show Justifiable Reliance or Causation.

       Smith & Nephew has established that Plaintiff’s negligent misrepresentation claim fails

because she cannot show either justifiable reliance by Dr. Boucher or that any such justifiable

reliance caused her injuries. SJ Mem. at 16-18. In response, Plaintiff tries to refute an argument

Smith & Nephew never made through reliance on inapposite case law.

       First, Plaintiff argues that Smith & Nephew cannot avoid liability to Ms. Mosca by

invoking the learned intermediary doctrine to establish that Ms. Mosca did not justifiably rely on

Smith & Nephew’s alleged misrepresentations. Pltf. Mem. at 12-13. She cites cases such as

Christiansen v. Wright Med. Tech., Inc., 127 F. Supp. 3d 1306, 1362 (N.D. Ga. 2015), for the

proposition that “justifiable reliance by the physician on misrepresentations or concealment by the

manufacturer of that device constitutes justifiable reliance by the patient.” But Smith & Nephew

does not challenge that principle. Rather, Smith & Nephew correctly stated that, “Because the

manufacturer’s duty runs only to the physician in cases involving medical devices, the issue is

whether the physician justifiably ‘relied on the alleged misrepresentations.’” SJ Mem. at 16

(quoting Kane v. Zimmer Biomet Holdings, Inc., No. RDB-17-2268, 2018 WL 4005216, at *5 (D.

Md. Aug. 22, 2018)). Smith & Nephew then went on to show that Dr. Boucher did not justifiably

rely on any alleged misrepresentations by Smith & Nephew in making his decision to use the BHR

on Ms. Mosca. Id. at *16-18. Since Dr. Boucher did not justifiably rely on any alleged

misrepresentations by Smith & Nephew, Plaintiff cannot recover. In this important respect, Ms.

Mosca’s case is most similar to Morris, 2020 WL 5849482, at *10-11 (dismissing

misrepresentation claim because there was “no evidence” the surgeon relied on alleged

misrepresentations; rather he relied on his training, experience and analysis of peer-reviewed

medical literature”).



                                                9
         Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 10 of 21



         In all other respects, Christiansen is inapposite, and Plaintiff is mistaken in arguing that it

is more similar to Ms. Mosca’s case than Morris. To the contrary, Christiansen is distinguishable

on a variety of fronts. Most prominently, it did not involve a PMA-approved device, so the Court

ruled that preemption was inapplicable to bar any of Plaintiffs’ claims based on strict liability,

negligence and alleged fraud. 127 F. Supp. 3d at 1355-56. The Court granted summary judgment

on Plaintiff’s failure to warn claim under Utah law because the surgeon did not read the package

insert. Id. at 1359-61. The same is true here (Dr. Boucher did not read the package insert), though

in Ms. Mosca’s case, the Court has dismissed the failure-to-warn-the-medical-community claim

as preempted.20

         Most critically, in Christiansen, the surgeon testified that “the information he had about

the product came primarily from [defendant’s] representatives.” Id. at 1360. That is in stark

contrast to Dr. Boucher, who was trained by Smith & Nephew on the BHR in 2006 and attended

a course in 2007 – prior to the time Plaintiffs allege Smith & Nephew had any information about

higher revision rates in females and small head sizes; did not receive any information from any

sales representatives on these issues;21 and relied for his decision to use the BHR on his own patient

experience, review of peer-reviewed literature, and attendance at professional meetings and

courses, including independent courses such as the one he attended in 2009. Boucher (Mosca) Dep.

at 35, 37-38. Unlike Christiansen, the information he had about the product did not come primarily




20
   Notwithstanding dismissal of her failure to warn the medical community claim as preempted,
Plaintiff persists in arguing that Smith & Nephew had a duty to warn Dr. Boucher about the data
in the 2009 ad hoc registry reports. Smith & Nephew regrets that this litigation is turning into
something akin to a game of whack-a-mole, but asks the Court again to rebuke this misguided
effort to keep dismissed claims alive by slightly altering their description or rationale.
21
     Powers Dep. at 230-33, 236-37, 240, 246-47 (Ex. B).

                                                   10
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 11 of 21



from Smith & Nephew’s representatives.22

       Contrary to Plaintiff’s assertion, Christiansen does not stand for the general proposition

that “reliance is a question for the jury in the metal hip context.” Pltf. Mem. as 12. Rather, the

Court simply found that plaintiff had demonstrated reliance by the surgeon on the defendant’s

representations (not true here), and that this, combined with plaintiff’s allegations about

defendant’s knowledge and conduct, raised a genuine issue of material fact that must be decided

by the jury. 127 F. Supp. 3d at 1364. In arguing for a similar result here despite the different facts,

Plaintiff also relies on documents not seen by Dr. Boucher (e.g., Pltf. Mem. at 14 and Exs. 20-22

to Pltf. Mem.) that, in any event, predate the October 2009 ad hoc reports.23

               B.      There is No Proof of Any False Statements of Fact.

       Plaintiff does not identify any statement of fact made by Smith & Nephew that was false.

Instead, Plaintiff conflates time periods, mixing the period when Dr. Boucher was trained in 2006

with the time period between October 2009 and May 2010 when Smith & Nephew had the

allegedly “secret” data in the two ad hoc Australian Registry reports. See Pltf. Mem. at 15-16



22
   The best Plaintiff can do is to argue that Dr. Boucher learned in 2006 at his training that the
BHR’s performance was better than that of its competitors, and that this had something to do with
its as-cast (vs. heat-treated) manufacturing method. But Plaintiff’s own expert agrees Smith &
Nephew’s performance was better than its competitors, so this was a true statement, and the
reasons for it are irrelevant (and not even well-understood by Dr. Boucher, much less relied upon
by him). See Boucher (Mosca) Dep. at 154-55 (Ex. A).
23
   Similarly, McCoy v. Biomet Orthopedics, L.L.C., No. ELH-12-1436, 2021 WL 252556 (D. Md.
Jan. 25, 2021) does not stand for the general proposition that “ it is the probability and magnitude
of the risk of revision – not simply listing what the risks are – that is the appropriate framework,
and question for the jury, in a metal on metal hip case.” Pltf. Mem. at 14. In McCoy, the court
declined to rule as a matter of law that the warnings in the product labeling were adequate, where
plaintiff’s expert opined that they “understated the probability or magnitude” of the adverse
effects, and thus the court denied summary judgment on plaintiffs’ strict liability and negligent
failure to warn claims. 2021 WL 252556, at *27. Here, by contrast, the Court has dismissed as
preempted plaintiff’s strict liability and failure to warn the medical community claims, and the
PMA-approved labeling is not at issue.

                                                  11
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 12 of 21



(arguing that “Smith & Nephew’s secret data showed that the risk of revision to women and smaller

device sizes was actually 3-4 times higher…”).24 Plaintiff essentially contends that Smith &

Nephew had an ongoing duty to update its surgeon training as soon as new information about the

BHR was received. But the Court has rejected any duty to update surgeon training. In re Smith &

Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Prods. Liab. Litig., 2021 WL 781682,

at *90-91 (D. Md. Mar. 1, 2021) (“Daubert Ruling”). The training that Smith & Nephew provided

Dr. Boucher in 2006 was truthful and consistent with the FDA-approved labeling, and Plaintiff

does not contend otherwise. Similarly, Plaintiff points to nothing in the two Dear Doctor letters

sent to Dr. Boucher prior to May 2010 that she contends is false.

       Rather, her claim amounts to an insupportable argument that if Smith & Nephew provided

any information at all to doctors about the BHR outside of the labeling, such as global revision

rates for all populations, or revision rates relating to one particular sub-population (such as males

under age 65), it had a further obligation to provide all other sub-population data it had received

as of that date. There is nothing in the law that would require that.25 And it ignores the sophisticated


24
   Even Plaintiff’s own expert, Dr. Shapiro, does not opine that Smith & Nephew had a duty to
provide every report to surgeons. Shapiro Dep. (Feb. 3, 2021) at 83-84 (Ex. D) (“I don’t think
every time a report comes out, they have to send out a copy of the report to everybody . . . .”). And
this Court has dismissed any claim that Smith & Nephew had a duty to provide information to the
medical community.
25
   The case law Plaintiff discusses relating to whether an assumption of a duty can occur in various
contexts under Maryland law is largely inapposite or misrepresented. See, e.g., Chassels v. Krepps,
235 Md. App. 1, 11 (2017) (overturning lower court decision dismissing claim without leave to
amend and stating that the father should at least have an opportunity to try to adequately allege a
duty to the child, though “[i]t’s not obvious he can state a claim”); Krieger v. J.E. Greiner Co.,
282 Md. 50, 70 (1978) (overturning demurrer and stating that plaintiffs should have an opportunity
to amend “to allege – if they have a proper foundation for such an allegation – some other possible
hypothesis for recovery” based on a theory of assumed responsibilities). And W. Va. Pipe Trades
Health & Welfare Fund v. Medtronic, Inc., 57 F. Supp. 3d 950, 969-73 (D. Minn. 2014) is a
securities class action, where the court found that in the specific context of the statute at issue that
statements in SEC filings were non-actionable puffery that investors would not plausibly rely
upon.

                                                  12
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 13 of 21



surgeon audience to whom these communications were directed. Dr. Boucher surely had the

education and experience to understand that total population data might not be identical to sub-

population data. Nor can Plaintiff credibly claim that Dr. Boucher did not understand that scientific

knowledge changes over time, and that the information he was provided in 2006 might be subject

to revision based on new data as the BHR continued to be used over time. That is why he based

his patient decisions on his own practice experience, review of the peer-reviewed literature, and

what he learned during attendance at professional meetings. Boucher (Mosca) Dep. at 35, 37-38

(Ex. A). He did not rely on Smith & Nephew as his sole source of information.

       Plaintiff’s attempt to squeeze into the narrow exception under which a negligent omission

could be actionable under Maryland law is to no avail. This is not a case where Smith & Nephew

“affirmatively represent[ed] only a fragment of the entire picture.” Kiddie Acad. Dom.

Franchising, L.L.C. v. Wonder World Learning, L.L.C., No. ELH-17-3420, 2020 WL 4338891, at

*24 (D. Md. July 27, 2020). Quite the contrary. Here, Smith & Nephew gave the full picture – the

global revision rates. Smith & Nephew did not obscure the sub-population data by doing so, but,

instead, repeatedly invited surgeons to view the entire Registry, including in its Dear Doctor letter

that focused on resurfacing performance in males under age 65:




Ex. 5 to Pltf, Mem. at SN_BHR_MDL_075971.26 Any surgeon who wanted particular sub-


26
  Plaintiff takes the testimony of Smith & Nephew corporate representative Blair Fraser out of
context and misrepresents it as corporate testimony when in fact, it was outside the scope of the
Rule 30(b)(6) topics he was presented to address. E.g., Fraser Dep. at 182 (objecting to scope) (Ex.
16 to Pltf. Mem.). Mr. Fraser did not say or suggest that Smith & Nephew intentionally highlighted
global revision rates in publications to hide data involving certain sub-populations, as Plaintiff
suggests. Pltf. Mem. at 6. To the contrary, in discussing an internal Health Hazard Evaluation
(“HHE”) prepared by the company in 2015–years after Plaintiff’s implant surgery–Mr. Fraser
explained that the company carefully reviewed sub-population performance data “in a stratified
                                                 13
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 14 of 21



population data could simply ask for it and obtain it for free. See Peter Heeckt Dep. (Dec. 1, 2020)

(Ex. E), at 139-40 (“Surgeons were always free to ask the registry certain questions if they wanted

to, even free of charge.”).

       Indeed, similar information was being discussed publicly in the literature and professional

societies that Dr. Boucher reviewed and relied upon. See Boucher (Steinwandt) Dep. (June 26,

2020) at 57 (Ex. F) (testifying that he uses online medical databases to obtain information relevant

to his practice from the Hip and Knee Society and the American Academy of Orthopedic

Surgeons(“AAOS”)). For example, the AAOS in February 2010 announced that it was establishing

a new technology overview on hip resurfacing and identified “[s]ubgroup analyses of interest that

require further investigation,” including gender, age and component size.27 As for gender-related

differences, AAOS said, “The most recent registry reports differ on whether women are at greater

risk for revision than men after HR or after THA. Two registries find no gender-related difference;

the third registry finds that women who received HR and men who received THA were at greater

risk for revision.” Id. (emphasis added). It also stated that “[s]maller components are at greater

risk of revision than larger ones.” Id.

       This is consistent with Dr. Boucher’s understanding that there was ongoing debate in the

orthopedic community about the reasons for gender differences. And it shows that one registry


manner as [much as] we possibly could to find out which patient subpopulations were most at risk,
and in whom the device performs well [and] may be of significant clinical benefit to those patients.
. . .” Fraser Dep. at 182. Plaintiff’s counsel suggested that the HHE should have included a table
for the “overall rate” and that “if you’re starting a process to figure out whether or not you should
leave a product on the market, what makes the most sense to look at is the overall revision rate.”
Id. at 181, 183. Mr. Fraser explained that the company knew the BHR was performing well overall,
but needed to understand “whether there were any masked or camouflaged patient populations
within the overall BHR cohort . . . so that we could take the appropriate action in the interest of
patient safety.” Id. at 183.
27
  See https://www.aaos.org/aaosnow/issue/?issue=AAOSNow/2010/Feb (full article attached as
Ex. G).

                                                 14
         Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 15 of 21



does not always agree with another, which is why Smith & Nephew needed to analyze the data

received from the Australian registry, compare it to other sources and try to understand what it

signaled, if anything. See also Boucher (Mosca) Dep. at 145-47 (Ex. A) (acknowledging

limitations of registry data and the need to investigate it further before drawing conclusions).

Plaintiff’s assertion that a “true revision risk” existed in the period between October 2009 and May

2010 that was known only to Smith & Nephew based on the two ad hoc Australian Registry reports

from October 2009 is simply fiction.

         Similarly, an article published in April 2010 in the British version of the Journal of Bone

and Joint Surgery (which Dr. Boucher followed)28 titled, “The influence of the size of the

component on the outcome of resurfacing arthroplasty of the hip: a review of the literature”

canvassed the literature to identify possible reasons for resurfacing failures, citing the most

common as “fracture of the femoral neck, loosening of the component, osteonecrosis of the femoral

head, reaction to metal debris and malpositioning of the component.” See Ex. H (abstract). Another

article in January 2010 in the same journal “sought to establish the rate of failure secondary to

adverse reactions to metal debris (ARMD) in our patients, to identify relationships between this

mode of failure and the wear rate of the prosthetic joint, and to provide a potential explanation for

the increased incidence of this in women.” See Ex. I.

         And in January 2010, McBryde, et al. published an article in the same journal titled “The

Influence of Head Size and Sex on the Outcome of Birmingham Hip Resurfacing.” See Ex. J. This

article was supplied by Smith & Nephew to FDA with its 2010 Annual Report, but was publicly

available and indicated that while “[t]he five-year cumulative survival rate for the 655 hips that

were followed for a minimum of five years was 97.5%. . . . Revision was significantly associated


28
     Boucher (Mosca) Dep. at 37 (Ex. A).

                                                 15
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 16 of 21



with female sex . . . and decreasing femoral component size. . . .” Id. at 1 (Results). Dr. Boucher

was shown the McBryde article during his deposition and testified that he didn’t remember reading

it, but he “may have” and that the JBJS is something he “would have typically kept up with.”

Boucher (Mosca) Dep., at 92-93 (Ex. A). This puts the lie to Plaintiff’s contention that Smith &

Nephew told Dr. Boucher that any differences in performance were due solely to femoral neck

fractures, and he had no other source of information to indicate otherwise. The literature in the

period prior to Ms. Mosca’s surgery was more than adequate to inform Dr. Boucher about the

variables that might affect revision rate, and he testified that he followed this literature and relied

on it to make patient treatment decisions. 29 Plaintiff would have the Court believe in an alternative

universe where Dr. Boucher had no information other than what Smith & Nephew told him, but

that universe simply does not exist.

       C.      Smith & Nephew Had No Duty to Supply the Ad Hoc Reports to FDA and
               Even if it Had Provided Them to FDA, It Could Not Have Changed Ms.
               Mosca’s Outcome.

       In its opposition to Plaintiff’s Summary Judgment Motion, Smith & Nephew debunks

Plaintiff’s untrue assertion that its expert Dr. Donna-Bea Tillman admitted Smith & Nephew had

a legal duty under its PMA to turn the 2009 ad hoc Australian Registry reports over to FDA as

soon as it received them. [D.E. 2594 at 14-17]. But even if Smith & Nephew had voluntarily

provided copies of the two reports to FDA or otherwise advised FDA of their contents in October



29
   Plaintiff also asserts that Dr. Boucher’s belief in 2010 that the BHR revision rate was 1-3 percent
came from Smith & Nephew. In support, she holds out a PowerPoint presentation by a Smith &
Nephew employee from 2008 on Femoral Neck Fracture in Hip Resurfacing, which there is no
evidence Dr. Boucher ever saw, as evidence that Smith & Nephew “obscured the magnitude of the
risk of revision.” But she fails to note that the presentation cites the “current revision incidence”
as approximately 4.6%. Ex. 32 to Pltf. Mem. at SN_BHR_MDL_1277501. Further, there is no
evidence that the reason for any difference in revision rates by gender was significant to Dr.
Boucher’s decision to use the BHR for Ms. Mosca.

                                                  16
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 17 of 21



2009, there is no causal path that would change Ms. Mosca’s outcome. Faced with her own

admission that she cannot show what FDA would have done even if the ad hoc reports had been

provided, Ms. Mosca now pivots to an alternative assertion that providing this data to the FDA

would have made it “public” and that Dr. Boucher would have seen it. Pltf. Mem. at 26.

Specifically, she suggests it would have been made public either through the MAUDE database or

if “Smith & Nephew include[ed] it in voluntary, extra-labeling statements that the company made

in order to insure those statements [sic] truthful and not misleading. . . .” Pltf. Mem. at 27. This

causation theory fares no better than the others.

       First, Plaintiff’s alternative scenario whereby Smith & Nephew advised Dr. Boucher

directly about the ad hoc Australian Registry data is nothing other than her repeated contention

that Smith & Nephew had a duty to warn Dr. Boucher of all information it had on revision rates

whenever it obtained the data. No such duty existed, and the Court has explained that any claim to

the contrary is preempted. That leaves her theory that the FDA would have made the Registry data

public by placing it on the MAUDE database. But Plaintiff expressly has disavowed any argument

that FDA would have done something different if provided with additional information. Daubert

Ruling, 2021 WL 781682, at *5 n.1 and *13. Further, Smith & Nephew had no obligation to report

registry data as an MDR to the MAUDE database.30 Indeed, the registry data are aggregated and

nonspecific to any particular medical event, whereas MDRs are intended to identify particular



30
   Plaintiff’s regulatory expert Larry Spears did not opine that Smith & Nephew was required to
provide the ad hoc reports themselves to FDA, only that the revision rates in them should have
been communicated to FDA. Spears Dep. (Sept. 9, 2020) at 33 (Ex. K) (“I’m not saying they need
to necessarily send their report. I’m not saying how they need to provide it. . . . There’s lots of
ways to communicate.”). Further, Mr. Spears never opined that the registry reports themselves
should or could have been submitted to the MAUDE database. And he could not rule out that any
revisions reflected in the ad hoc reports that had come to Smith & Nephew’s attention through
other means had, in fact, been reported as MDRs to the MAUDE database. Id. at 57-58.

                                                    17
        Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 18 of 21



events involving individuals. And Dr. Boucher testified that he did not make it a practice to review

the MAUDE database in any event. Boucher (Mosca) Dep. at 199 (Ex. A). Plaintiff is thus left

with speculation that (i) if the October 2009 ad hoc Registry reports were somehow placed in the

MAUDE database, (ii) someone would have picked up on it and (iii) published an article by no

later than early May 2010 that (iv) would have been seen by Dr. Boucher and (v) would have

changed his decision to use the BHR on Ms. Mosca.31 Implausible speculation cannot carry her

over the causation bar.

       Plaintiff’s reliance on Hughes v. Bos. Sci. Corp., 631 F.3d 762 (5th Cir. 2011), is

misplaced. The Fifth Circuit did not address whether plaintiff failed to present enough evidence to

create a genuine issue of material fact because the lower Court had found plaintiff’s failure to warn

claim preempted, and thus had not considered the causation issue in the first instance. Id. at 776

(remanding case to address causation). And there, the plaintiff alleged not only that defendant

failed to submit reports of burns caused by leaks from its device as MDRs to FDA, but that FDA

had itself found fault with the algorithm defendant used to determine which burn incidents were

reportable. Hughes has nothing to do with aggregate data such as registry reports, and the footnote

plaintiff cites (Pltf. Mem. at 26) is merely a recitation of plaintiff’s causation theory that the court

declined to address. It does not support her claims.

       The same is true of De La Paz v. Bayer HealthCare, LLC, 159 F. Supp. 3d 1085 (N.D. Cal.

2016). In that decision, the Court dismissed plaintiff’s failure-to-warn-the-FDA claim because

“she has pled no facts that plausibly indicate that she or her physician would have become aware



31
   After earlier arguing that Dr. Boucher was entirely reliant on Smith & Nephew to provide the
true information about BHR performance and revision rates, Plaintiff pivots to arguing that he was
well-versed in the literature and would have seen and acted on any published articles that made
use of the ad hoc Registry data. Plaintiff cannot have it both ways.

                                                  18
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 19 of 21



of [eight unreported] adverse events if Bayer had timely reported them to the FDA.” Id. at 1097.

Again, the reports that were allegedly not reported related to individual incidents, not aggregate

registry-type data. Because Plaintiff has failed to show that Smith & Nephew had an obligation to

report the Registry data to FDA, and that if it had, the data would have been seen and changed Dr.

Boucher’s decision to use the BHR on Ms. Mosca, her failure-to-warn-FDA claim should be

dismissed.

III.   PLAINTIFF’S NEGLIGENCE CLAIM FAILS.

       Plaintiff protests that her negligence claim is not limited to surgeon training, but also

includes negligence per se. Under whatever umbrella, Smith & Nephew has shown that both claims

fail. Plaintiff’s discussion of her surgeon training claim only confirms this. First, Plaintiff states

that “Smith & Nephew’s training actually included – pursuant to FDA requirements – delivering

warnings about the risks of revision of the BHR.” Pltf. Mem. at 30. Presumably, she refers to a

memo in November 2007 (after Dr. Boucher was trained) regarding training of “core surgeons”

that was to include “Anticipated PMA approved indications, contraindictions, warnings, and

precautions. . . .” Ex. 28 to Pltf. Mem. at SN_BHR_MDL_1764969. Smith & Nephew trained

surgeons in accordance with the applicable labeling. Plaintiff claims this training “was where

Smith & Nephew disseminated information to Dr. Boucher at [sic] the low revision risk of 1-3%.

. . .” Pltf. Mem. at 30. But even if subsequent data reflected higher revision rates, this Court has

ruled that any claim that Smith & Nephew had a duty to update its training is preempted. 2021 WL

781682, at *8. And the only other “training” Plaintiff relies on is the September 2009 Mont

conference that took place a month or more before Smith & Nephew first received the ad hoc

registry reports. Smith & Nephew cannot be held liable for failure to train Dr. Boucher at a course

Smith & Nephew did not hold, nor is the company responsible for any information disseminated



                                                 19
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 20 of 21



there (or not disseminated there) by Derek McMinn or Ronan Treacy, who were not its employees

and were not appearing to speak for Smith & Nephew.32 The negligence claim should be dismissed.

IV.    PLAINTIFF’S PUNITIVE DAMAGES REQUEST SHOULD BE DISMISSED.

       Smith & Nephew relies on its discussion of this issue in its Summary Judgment

Memorandum and in its Opposition to Plaintiff’s Motion for Summary Judgment, incorporated

herein by reference. Plaintiff’s claim rests on the ad hoc Australian Registry data and the seven

months between October 2009 and May 2010, but there is no set of facts or theory of law that

could get a claim for punitive damages to the jury based on Smith & Nephew’s failure to provide

that data either to Dr. Boucher directly or to FDA. Plaintiff has zero evidence of “evil motive,”

“intent to defraud” (there is no fraud claim here) or “intent to injure.” Pltf. Mem. at 32.33 The

Court should grant summary judgment on Plaintiff’s punitive damages request.

                                        CONCLUSION

       For all the reasons set forth above and in Smith & Nephew’s Summary Judgment

Memorandum, Smith & Nephew respectfully requests that its Motion be granted, and Ms. Mosca’s

case dismissed in its entirety.




32
 Plaintiff points to a post-hoc Smith & Nephew summary of the Mont course (Ex. 2 to Pltf.
Mem.), but offers no evidence that Dr. Boucher ever saw it.
33
   Plaintiff likes to bandy about the term “cash cow” but if keeping an eye on monetary matters is
the same as an “evil motive,” every corporation in the world is evil. Plaintiff also ignores the
testimony showing that Smith & Nephew took this term from Boston Consulting Group, and it
was meant to designate a program that does not require significant investment. “So the context
here was BHR continues to remain on the market but not to have a large investment to do any
development of that in terms of innovation.” Dep. of Timothy Band (July 9, 2019), at 174-76 (Ex.
K); see also Dep. of David Telling (Jan. 15, 2020), at 109 (“Milk as ‘cash cow’” means “[n]o
further investment”) (Ex. L).

                                               20
       Case 1:18-cv-03520-CCB Document 366 Filed 04/09/21 Page 21 of 21



Dated: April 9, 2021                                 Respectfully Submitted,

                                                     /s/ Terri S. Reiskin
Kim E. Moore                                         Terri S. Reiskin (Bar No. 05256)
Timothy F. Daniels                                   DYKEMA GOSSETT PLLC
IRWIN FRITCHIE URQUHART & MOORE LLC                  1301 K Street NW, Suite 1100 West
400 Poydras St. #2700                                Washington, DC 20005
New Orleans, Louisiana 70130                         treiskin@dykema.com
kmoore@irwinllc.com                                  Telephone: (202) 906-8600
tdaniels@irwinllc.com                                Fax: (855) 216-7884
Tel.: (504) 310-2100
Fax: (504) 310-2101


Jana D. Wozniak                                      Paul J. Zidlicky (Bar No. 26148)
Daniel A. Spira                                      SIDLEY AUSTIN LLP
SIDLEY AUSTIN LLP                                    1501 K Street, N.W.
One South Dearborn                                   Washington, DC 20005
Chicago, Illinois 60603                              pzidlicky@sidley.com
jwozniak@sidley.com                                  Tel.: (202) 736-8000
dspira@sidley.com                                    Fax: (202) 736-8711
Tel.: (312) 853-7000
Fax: (312) 853-7036

                          Counsel for Defendant Smith & Nephew, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April 2021, a copy of the foregoing was filed via

ECF and thereby served on all counsel of record.


                                                             /s/ Terri S. Reiskin




                                                21
